August 27, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           EX PARTE BRETT SCOTT

                               NO. 14-14-00930-CV

                      ________________________________

       This cause, an appeal from the judgment signed October 22, 2014, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Brett Scott, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.